— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
*1208Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination finding him guilty of assault on an inmate. The Attorney General has informed this Court that, during the pendency of this proceeding, the determination has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Oliver v Fischer, 107 AD3d 1276, 1277 [2013]; Matter of Canales-Sanchez v Schneiderman, 107 AD3d 1258, 1259 [2013]).
Peters, PJ., Stein, McCarthy and Spain, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.